Order filed December 19, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00904-CV
                                  ____________

                        SCWYANA SMITH, Appellant

                                        V.

  BEAR CREEK MEADOWS HOMEOWNERS ASSOCIATION, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-75442


                                  ORDER

      This is an appeal from a final judgment signed July 23, 2013. Appellant filed
a motion to reconsider on August 1, 2013. Appellant’s notice of appeal was filed
October 15, 2013. The clerk’s record was filed December 17, 2013. The notice of
appeal contained in the clerk’s record is not signed by appellant or counsel. See
Tex. R. App. P. 9.1. When an appellant timely files a document in a bona fide
attempt to invoke the appellate court’s jurisdiction, the court of appeals should
allow the appellant an opportunity to amend the instrument to comply with the
Rules of Appellate Procedure before dismissing the appeal. See Grand Prairie
I.S.D. v. S. Parts Imp., Inc., 813 S.W.2d 499, 500 (Tex. 1991). Accordingly, we
order appellant to file an amended notice of appeal to comply with Texas Rule of
Appellate Procedure 9 on or before January 3, 2014. If appellant fails to file an
amended notice of appeal in compliance with the rules, the appeal will be
dismissed.

      In addition, our records show that the filing fee of $195.00 has not been
paid. No evidence that appellant has established indigence has been filed. See Tex.
R. App. P. 20.1. Therefore, we order appellant to pay the filing fee in the amount
of $195.00 to the Clerk of this court on or before January 3, 2014. See Tex. R.
App. P. 5. If appellant fails to timely pay the filing fee in accordance with this
order, the appeal will be dismissed.



                                  PER CURIAM




                                        2